Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was filed by Applicant on 07/1/2022 which overcomes the previous provisional rejection based on nonstatutory double patenting. Therefore, the previous rejection of Claims 1-9 of this application as being provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of US Patent No. 10,076,820 B2 in view of Valentini (EP 2145733 A1)1 has been withdrawn. 
Based upon the amended claim language, Claim rejections under 35 U.S.C. 102 have been withdrawn.
Based upon the amended claim language, Claim rejections under 35 U.S.C. 103 have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Jacobs on 07/12/2022.
The application has been amended as follows: 
Claim 5: deleted the number “4” after the word “claim” in line 1 and replaced with the number “1” after the word “claim”
Claim 7: cancelled claim 7
Claim 8: cancelled claim 8
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, The closest prior art of record, Valentini, Studiner, Nishimura, and NPL reference Algorithmic Bontany  does not disclose, nor would it have been obvious to modify the disclosure of Valentini to further comprise of wherein of the x and y co-ordinates of the aperture pattern are transposed and rotated according to equation (II), below, to determine x' and y' co-ordinates of the pattern of air flow paths, wherein  is equal to  /n in radians and n is any integer: (x') = (cos  - sin ) (x) and  (y') = (sin  cos) (y) in combination with the other recited limitation of Claim 1.
Regarding Claims 2-3 and 5, Claims 2-3 and 5 are considered allowable soley because Claims 2-3 and 5 include narrowing limitations to the subject matter included in the claim (Claim 1) in which Claims 2-3 and 5 depend upon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723